Petitioners below charged with operating a loan business without procuring a license under the statute, were remanded on habeas corpus and took writ of error.
The plaintiffs in error operate under Chapter 10177, Acts of 1925, Section 3999 et seq., Compiled General Laws, a statute which exempts those in their class who make small short loans, from the usury laws upon obtaining a stated license; and having the benefit of the statute, they cannot challenge the validity of the provision requiring the license to be obtained. Hurley v. Commissioner of Fisheries, 257 U.S. 223, text 225,42 Sup. Ct. Rep. 83, 66 L.Ed. 206.
If the plaintiffs in error have a right to challenge the validity of the license provision of the statute under which they operate to protect them from the usury laws, the statutory provision requiring a license is not invalid, since the provisions of the statute are based on a just and reasonable classification with reference to the subject regulated, and the exceptions in the statute do not render the Act invalid. If the Act is not a general law, the violation of the regulations *Page 131 
of a special or local law may be made a misdemeanor, and the punishment therefor may be imposed under the general law, Section 7104 (5005), Compiled General Laws, providing for the punishment in cases where the punishment prescribed in a local law is invalid under Section 20, Article III, Constitution, or is otherwise invalid. Stinson v. State, 63 Fla. 42, 58 So.2d 722. See State ex rel. v. Cahoon, decided at this term.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BROWN, J. J., and JOHNSON, Circuit Judge, concur.
BUFORD, J., dissents.